UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 9, 2012 Torvec, Inc. (Exact name of registrant as specified in its charter) New York 000-24455 16-1509512 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1999 Mt. Read Blvd, Bldg. 3, Rochester, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 585-254-1100 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On January 9, 2012, the board approved a base salary for Keith E. Gleasman of $100,000 per annum to be effective as of January 1, 2012.Mr. Gleasman is the Company’s President and Vice President of Marketing, and is one of the Company’s co-founders.The board’s decision was based upon the recommendation of the Company’s Chief Executive Officer and its Governance and Compensation Committee, composed entirely of independent directors. 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On January 9, 2012, the board approved a base salary for Keith E. Gleasman of $100,000 per annum to be effective as of January 1, 2012.Mr. Gleasman is the Company’s President and Vice President of Marketing, and is one of the Company’s co-founders.The board’s decision was based upon the recommendation of the Company’s Chief Executive Officer and its Governance and Compensation Committee, composed entirely of independent directors. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Torvec, Inc. January 10, 2012 By: /s/ Robert W. Fishback Robert W. Fishback Chief Financial Officer and Principal Accounting Officer 3
